Ragan, C.,
concurring with Ryan, C.
1. Did the court err in quashing the officer’s return of service of summons on the appellee? I think it did. The court- which rendered the foreclosure decree had jurisdiction of the subject-matter of that'.suit, and the record on its face disclosed that the court had jurisdiction of Marion R. Rohrbough, a defendant in that suit, the appellee here. The order or decree of the district court quashing the officer’s return on the summons is, in effect, an order vacating the foreclosure decree. It is true the court does not expressly say that the foreclosure decree is vacated or set aside, but precisely the same re-*293suit, follows from the order as if it was couched in those express terms. To say that the order under review is not one vacating the foreclosure decree is to disregard entirely the purpose and effect of the order. It is not a sufficient answer to say: “I did not throw down the roof of your house. It fell of itself. All that I did was to remove the walls from undér it.” When the court made the order under consideration quashing the officer’s return the foreclosure decree fell of itself. This order quashing this officer’s return on the defendant in the foreclosure suit was made at a term subsequent to the term at which the decree was rendered, and treating the order as one vacating the decree, the question is whether the order was erroneous. If the appellee had never been summoned in the foreclosure suit, if the return of the officer that lie duly served the. summons issued in that case for appellee on him was false, then the foreclosure decree, so far as it affects appellee, was irregularly obtained, within the meaning of subdivision 3, section 602, of the Code of Civil Procedure; and the district court, at a term subsequent to the term at which such decree was rendered, was vested with authority by sections 602 and 603 of said Code to vacate that decree on the motion of the appellee. But the court had no authority to set ' aside the foreclosure decree so far as it affected appellee until it had found and adjudged that he had a prima facie defense to the foreclosure action. (Code of Civil Procedure, sec. 606; Thompson v. Sharp, 17 Neb. 69; Lander v. Abrahamson, 34 Neb. 553; Gilerest v. Nantker, 47 Neb. 58; Western Assurance Co. v. Klein, 48 Neb. 904; Bankers Life Ins. Co. v. Robbins, 53 Neb. 44, and cases there cited.) The court found that the return of the officer was false; that appellee had never been served with process, and that therefore the court rendering the foreclosure decree had no jurisdiction over appellee, and thereupon quashed that service and in effect vacated the foreclosure decree. But the district court neither found nor adjudged that the appellee had any defense of any character whatever *294against this foreclosure action. Though the foreclosure decree was void as to appellee for want of the court's jurisdiction over him, the-court did not have authority to vacate that decree at a term subsequent to its rendition until it found and adjudged that the appellee had a prima facie defense to the action in which the decree was rendered. The court therefore erred in quashing the return of the service of summons.
2. Did the court err in setting the sale aside? Certainly not. At the time the motion to confirm was made the record before the court disclosed upon its face that the decree upon which the sale -was based had been set aside. The court then might of its own motion have set the sale aside. This does not conflict with Roberts v. Robinson, 49 Neb. 717, where it was held that a district court was not invested with discretion to arbitrarily set aside a judicial sale when it appeared that the sale had been fairly and regularly conducted and all provisions of the statute had been complied with. That decision is based on a construction of section 498 of the Code of Civil Procedure, but this section, while it neither authorizes nor directs a court to go out of the record before it for a reason for setting aside a sale, contemplates a valid decree. Furthermore, a motion to confirm a sale is, in effect, a challenge to all parties made liable by the decree or whose property will be taken or affected by the sale made thereunder to appear and show cause, if any they have, wdry such sale should not be confirmed; and I have not the slightest doubt but that a party whose property has been sold at judicial sale may, on motion to confirm such sale, appear and as a cause why the sale should not be confirmed show to the court that the judgment or decree, so far as he is concerned, is void because the return of the officer that he had served him with process is false in fact, and in such case I have no doubt the couid. might postpone the hearing’ of tin? motion to confirm and give the party objecting a reasonable time in which to take steps to vacate the decree by a motion or *295petition under sections 602 and 603 of the Code, or by an independent suit in equity have the issues framed and tried; and if it resulted in a finding and judgment that the service was false and the decree therefore void, and that the objector had a prima facia defense to the action on which the decree was basedj vacate the same, and this of course would vacate the sale made. In the case at bar the court had already found and decreed that the decree on which this sale was based was void as against Rohrbough. This finding and decree of-the court was erroneous; but the learned district court thought it was right or it would not hare made it, and it was obliged to consider it valid and act upon it until it was reversed. The finding and decree that the service was false and the foreclosure decree void were a part of the record in the case in which the sale was made and which the court was asked to confirm. In setting aside the sale, then, the court did not go out of its record.
3. It becomes necessary now to notice the theory as I gather it from the record of the eminent counsel who represents the appellee here. That theory seems to be that, where one is made defendant to a suit, summons issued for him which is never served, but which the officer returns duly served on him, lie is thereupon adjudged in default and judgment, rendered against him, and the term of court at which the judgment is rendered adjourns without day, such a defendant, at a subsequent term of the court, may disregard the provisions of sections 602 and 603 of the Code permitting him to file a motion or petition to vacate such judgment, and without filing a petition in equity to vacate the judgment, may appear specially and show the court that the judgment against him is void because the return of the officer is false, and upon the court’s finding that issue in his favor, and without any other finding whatever, quash the service in the record and thereby in effect vacate the judgment. This theory is as ingenious as it is dangerous, and is, I am persuaded, a practice not in force in this state if if is in *296any other. Even in states where the old common-law practice prevails the uniform holding is that a motion to set aside a default comes too late when made at a term subsequent to the one at which the judgment is rendered, and that at a term subsequent to the term at which a judgment was rendered-the courts have no authority to set aside a judgment rendered by default. The party’s remedy then is by a suit in equity to vacate the judgment. (Cook v. Wood, 24 Ill., 295; Messervey v. Beckwith, 41 Ill. 452; Scales v. Labor, 51 Ill. 232; Kohn v. Haas, 12 So. Rep. [Ala.] 577; Kizer Lumber Co. v. Mosely, 20 S. W. Rep. [Ark.] 409.) The principles upon which these cases rest are that the application to set aside a default is one which invokes the equity powers of the court which rendered the judgment, and that after the adjournment without day of f lie term of court at which a judgment is rendered, the discretionary power of the court over that judgment ceases; and from that time the judgment can only be vacated or modified by appellate proceedings, or by an independent suit in equity by motion or petition filed in accordance with some provision of the statute or Code. This is the rule practiced in the state of Ohio, from which state we borrowed sections 602, 603, and 606 of our Code. (Huntington v. Finch, 3 O. St. 445; Myres v. Myres, 6 O. St. 221; Hettrick v. Wilson, 12 O. St. 136.) It is likewise the practice in force in this state. (Smith v. Pinney, 2 Neb. 139; Carlow v. Aultman & Co., 28 Neb. 672; Smithson v. Smithson, 37 Neb. 535; McBrien v. Riley, 38 Neb. 561; Ganzer v. Schiffbauer, 40 Neb. 633.) As sustaining the practice which the counsel for the appellee has adopted in this case he cites Porter v. Chicago & N. W. R. Co., 1 Neb. 14; Cleveland Co-Operative Stove Co. v. Grimes, 9 Neb. 123; Cleghorn v. Waterman, 16 Neb. 226; Cobbey v. Wright, 23 Neb. 250; Brown v. Rice, 30 Neb. 236. But in none of these cases was the motion to quash the service of summons made after judgment and after the adjournment of the term of court, at which the judgment was rendered, and 1 am aware of no case Avliich holds *297that it is the proper practice to quash the service of a summons after judgment and after the adjournment of the term of court at which the judgment was rendered, and thereby vacate the judgment or decree without a finding and an adjudication, that the party seeking to have the summons quashed had some defense to the action on which the judgment vacated was based. Our practice is prescribed by the Code, and in the respect under consideration follows closely the equity rules of the old chancery courts that he who seeks equity must do equity and that the'court will not do a useless thing. And though a judgment has,been rendered against a defendant without service upon him, the courts will not do the unnecessary thing of-setting that judgment aside when the defendant had no defense to the cause of action on which the judgment was based.
Sullivan, J.
I agree to the conclusion reached, but not to all that is said in either of the foregoing opinions. The order quashing the service was erroneous because it was, in legal effect, a vacation of the decree, accomplished in an unauthorized manner. Confirmation of the sale was properly refused only because the erroneous order quashing the service had extinguished the officer’s authority to make the sale.